Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 1 of 47




 WHITEHEAD DECLARATION
                                            EXHIBIT G
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 2 of 47

Erwin Delacruz                                             December 2, 2019

                                                                      Page 1
                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON
                                 AT TACOMA
     --------------------------------------------------------
       UGOCHUKWU GOODLUCK NWAUZOR,                 )
       FERNANDO AGUIRRE-URBINA,                    )
       individually and on behalf of all           )
       those similarly situated,                   )
                         Plaintiffs,               )
                 vs.                               ) No. 17-cv-05769-RJB
       THE GEO GROUP, INC., a Florida              )
       corporation,                                )
                         Defendant.                )
     --------------------------------------------------------
                                 Videotaped
                   Deposition Upon Oral Examination of
                              ERWIN K. DELACRUZ
     --------------------------------------------------------
                                   9:33 a.m.
                          Monday, December 2, 2019
                       1019 Regents Blvd., Suite 204
                             Fircrest, Washington




       REPORTED BY:     Keri A. Aspelund, RPR, CCR No. 2661


                 SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com      206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 3 of 47

Erwin Delacruz                                             December 2, 2019

                                                                     Page 15
  1          A.    -- yes, that's fine.
  2          Q.    -- we're talking about the same facility.
  3          A.    Mm-hm.
  4          Q.    All right.    And I think this brings up two
  5   situational rules.
  6                It's really important that you let me finish my
  7   question before you go into your answer.           We've got a court
  8   reporter, she's taking down everything that we say, but the
  9   transcript just looks really jumbled if we're talking over
 10   one another.
 11          A.    Okay.
 12          Q.    The second thing is, please answer my questions
 13   with words.    Uh-huhs, head nods, head shakes, again, they
 14   just won't be captured on the written transcript.             So will
 15   you answer my questions with words?
 16          A.    Sure.    Yes, sir.
 17          Q.    So tell me, who's housed at the Northwest
 18   Detention Center?
 19          A.    It's -- it's all -- how do I say that?
 20                These are all people that have not been --
 21   that's either seeking asylum or have not -- are not U.S.
 22   citizens, and this is just one way of processing or --
 23   processing the people that have not -- that are either
 24   illegal aliens or not U.S. citizens.
 25          Q.    Is it your understanding that people are being


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 4 of 47

Erwin Delacruz                                             December 2, 2019

                                                                     Page 16
  1   held there as punishment?
  2           A.    No.
  3                 MS. SCHEFFEY:    Object to form.
  4           Q.    No?
  5           A.    No.
  6           Q.    Do you believe there's any penal or punishment
  7   component at all to the people that are being housed there?
  8           A.    No.
  9           Q.    What do you understand about this lawsuit?
 10           A.    Not -- I don't get into the politics or any of
 11   that.   I just -- I just go to work there.
 12           Q.    Is there a lot of gossip or talk at work about
 13   this?
 14           A.    Not really.    I just do my job.
 15           Q.    Have you ever had any conversations with any of
 16   your coworkers about this lawsuit?
 17           A.    No.
 18                 I'm totally just -- I'm mostly by myself trying
 19   to get my job done.
 20           Q.    And Ms. Henderson, did you talk to her about her
 21   deposition?
 22           A.    No.
 23           Q.    And do you know who I'm referring to when I say
 24   Ms. Henderson?
 25           A.    Yes.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 5 of 47

Erwin Delacruz                                             December 2, 2019

                                                                     Page 20
  1                MS. BRENNEKE:     Are you doing continuing
  2   exhibits?
  3                MR. WHITEHEAD:     Sure.
  4                Can we call this -- so this will be 299?
  5                MS. BRENNEKE:     I think it's 298, but if you want
  6   to be safe    --
  7                MR. WHITEHEAD:     298.
  8                MS. BRENNEKE:     -- you can go with 299.
  9                MR. WHITEHEAD:     Let's call it 300.
 10                MS. BRENNEKE:     Okay.
 11                MR. WHITEHEAD:     All right, to be safe, we're
 12   going to call this Exhibit-300.
 13                      (Exhibit-300 marked.)
 14          Q.    You've just been handed Exhibit-300.
 15                Have you seen this document before?
                                               before
 16          A.    It probably was in July, when I first started.
 17          Q.    Does this appear to be the job posting that you
 18   responded
      resp
      re ponded --
                -
 19          A.    Correct --
 20          Q.    -- to?
 21          A.    -- yeah.
 22                Yes, it is.
 23          Q.    And then on the back side of the document, it
 24   gives a summary of the primary duties and responsibilities;
 25   do you see that?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 6 of 47

Erwin Delacruz                                             December 2, 2019

                                                                     Page 21
  1           A.    Yes.
  2           Q.    Is that an accurate statement of your duties and
  3   responsibilities?
  4           A.    Yes, it is.
  5           Q.    Is there anything that you would add to the
  6   list?
  7           A.    No, it pretty -- it's -- it's accurate.
  8           Q.    If you look there, I think it's the sixth dash
  9   down, it says "Directs work, provides training and performs
 10   inspection of work performed by detainee food service
 11   staff."
 12                 Do you see that?
 13           A.    Yes.
 14           Q.    Can you tell me, how is it that you direct the
 15   work of the detained workers?
 16           A.    For my -- I'll get -- let's say rations will
 17   roll in, will come in, because I come in on a swing shift,
 18   starts at 1, 1300, and I'll have maybe ten pallets to 12
 19   pallets of rations to bring in, and I'll bring in as many
 20   through the corridor, and once I bring them through the
 21   corridor, I'll have detainees, two, at the minimum of two,
 22   to help me pull the rations through the double door to
 23   bring it into the kitchen for the -- so we can take them
 24   and place them into the refrigerators, in their proper
 25   refrigerators.
      refr
      re
       efrigerators.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 7 of 47

Erwin Delacruz                                             December 2, 2019

                                                                     Page 22
  1                And there's a lot of times, when there's
                                                          s not
                                                              t
  2   enough detainees, I push them to -- I let them -- the cooks
  3   have -- have all the detainees, and I will then doing it by
  4   myself.
  5          Q.    And so that's one example, the rations.
  6                I guess what I'm looking for is a list, and you
  7   can speak at a high level, but I'm looking for the type of
  8   work that you direct the detainee workers in.
  9          A.    Yeah, it's rotating rations, bringing them in,
 10   rotating the -- all the rations that are coming in.
 11                And then -- then the cleanup phase, checking
 12   behind my supervisors to making sure that the objectives of
 13   cleaning and sanitizing the kitchen is complete.            And if I
 14   see
        e anything wrong, I just -- okay, this needs to get done,
 15   or empty the trash, or as easy as wiping down a table.
 16          Q.    Okay, anything else?
 17          A.    Or even the breakdown for the next day.           Pulling
 18   items from the dry room, putting them on carts so it makes
 19   the next day a much smoother operation in getting all the
 20   food out on time and just -- and the prep work, a lot of
 21   the prep work needs to get done.
 22                And we direct the detainees to helping us
 23   offload, load, retrieving bags, boxes from the freezer, and
 24   the dry room, and so forth.
 25          Q.    Anything else?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 8 of 47

Erwin Delacruz                                             December 2, 2019

                                                                     Page 23
  1          A.    No.
  2          Q.    All right, so to summarize, you said rotating
  3   rations --
  4          A.    Mm-hm.
  5          Q.    -- work in the cleanup phase, breaking down for
  6   the next day --
  7          A.    Yes.
  8          Q.    -- prep work?
  9          A.    Prep work.
 10          Q.    Did I get that right?
 11          A.    Yes.
 12          Q.    Now, in directing the detained workers through
 13   these various tasks, are you expecting the detained workers
 14   to follow your directives?
 15                MS. SCHEFFEY:     Object to form.
 16          A.    If they -- if I ask them to come to help me,
 17   it's because I've already went through their cook
 18   supervisor to see if they need them, and this is -- can you
 19   give me -- or can you loan me two -- because we're moving
 20   rations, and -- and they would always send me two.             And
 21   even if they do or they don't, it doesn't -- if they don't
 22   want to feel like working, you know, during that time, then
 23   you can have them and I'll just take the one.            Sometimes
 24   it's just because I know they won't be able to do it or
 25   they might not need to do it.        I don't -- I don't judge


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 9 of 47

Erwin Delacruz                                             December 2, 2019

                                                                     Page 33
  1          A.    No.
  2          Q.    In directing the detainee workers, are you also
  3   directing them to comply with GEO's rules and regulations?
  4          A.    Only for food service, if I see any not wearing
  5   beard nets or not washing your hands.          Keeping sanitation
  6   is the utmost for feeding the people in the facility.               So
  7   sanitation would be the number one.
  8          Q.    And if a detainee worker was not complying with
  9   these rules and regulations -- well, strike that.
 10                Why is it important for the detainee workers to
 11   comply with GEO's rules and regulations in the kitchen?
 12          A.    That's more of a -- I would say a federal
 13   guideline, but you would want to maintain a clean
 14   environment.     So we -- we tell them politely, Could you
 15   please put your beard net on, and they -- they really do.
 16   They follow what we tell them to do.          Go wash your hands,
 17   make sure that you put fresh gloves on, or okay, everybody
 18   get off the line, wash your hands, change your gloves,
 19   clean the line, so we can do the next rotation of trays,
 20   and they do it, and they follow directions.
 21          Q.    And you -- I said that these were GEO's rules
 22   and regulations, and you said that you think some of them
 23   are federal; did I get that right?
 24          A.    It's a federal guideline, but you know, we do
 25   follow the policies that are given to us, and -- and that's


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 10 of 47

Erwin Delacruz                                              December 2, 2019

                                                                     Page 39
  1                MS. SCHEFFEY:      Yes, of course.
  2                MR. WHITEHEAD:      Thank you.
  3          Q.    So when you're talking about the manager in your
  4   job and ensuring compliance, you're talking about
  5   compliance in the kitchen with rules and regulation;
  6   correct?
      cor
        rrect?
  7          A.    Yes.
  8          Q.    And when it comes to the kitchen, these rules
  9   and regulations are final; is that correct?
 10                MS. SCHEFFEY:      Object to form.
 11          A.    We follow the -- the guidelines for sanitation
 12   and making sure that the job is complete and that we follow
 13   compliance.
 14          Q.    Well, let's look at the next line down, 6.2.
 15          A.    Sure.
 16          Q.    "Ensure every man has beard guards, hairnets,
 17   facility grooming requirements."
 18                Do you see that?
 19          A.    Yes.
 20          Q.    Is there any wiggle room in that?
 21          A.    All of them should be wearing beard guards,
 22   hairnets, and if -- and the beard net is -- it's -- I mean,
 23   it's -- they all wear it, they all wear it, and they have
 24   to wear it.     You wouldn't want hair in your food.          So these
 25   are the -- these are just part of the compliance.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 11 of 47

Erwin Delacruz                                              December 2, 2019

                                                                     Page 40
  1          Q.    So in that way, the detainee workers have no
  2   discretion to disregard these rules?
  3                MS. SCHEFFEY:      Object to form.
  4          A.    No, we tell them, and we always -- before they
  5   even start work, that's why it's important for the
  6   beginning of the workday to make sure you got your hairnet,
  7   beard net on before you enter the facility -- or the food
  8   production area.
  9          Q.    Well, you began your answering by saying no, but
 10   I think you're agreeing with me.
 11                Do you agree that the detainee workers have no
 12   discretion to deviate from the sanitation rules?
 13                MS. SCHEFFEY:      Object to form.
 14          A.    That's what -- I -- I guess I could be saying
 15   that, but maybe I mis -- miscommunicated or did not
 16   understand the question.
 17          Q.    All right, well here comes one of those yes or
 18   no
       o questions
         q         I talked about in the beginning.
                                         beginning
 19          A.    So --
 20          Q.    Do the detainee workers have discretion to
 21   deviate from --
 22          A.    No.
 23          Q.    -- GEO's --
 24          A.    Sorry.
 25          Q.    I'll start over.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 12 of 47

Erwin Delacruz                                              December 2, 2019

                                                                     Page 41
  1                Do the detainee workers have discretion to
  2   deviate from GEO's sanitation rules and regulations; yes or
  3   no?
  4          A.    No.
  5                       (Exhibit-302 marked.)
  6                THE COURT REPORTER:       This is Exhibit-302.
  7          Q.    You've just been handed Exhibit-302.           It's
  8   titled Policy and Procedure Manual, Chapter: Food Service,
  9   Title: Food Service Operations, Number: 4.3.1.
 10                Have you seen this before?
 11          A.    Yes.
 12          Q.    And what are we looking at here?
 13          A.    This is the -- the policy and procedures on the
 14   manual for the PBN -- PBNSE.         It's 4 dash --
 15                       (Reporter requested clarification.)
 16          Q.    PBN --
 17          A.    D.
 18                MS. SCHEFFEY:      S.
 19          A.    S.
 20                Sorry.
 21          Q.    Performance-Based National Detention --
 22                MS. SCHEFFEY:      Detention.
 23          Q.    -- Standards?
 24          A.    Correct.
 25                Sorry.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 13 of 47

Erwin Delacruz                                              December 2, 2019

                                                                     Page 44
  1          A.    I'm -- I'm kinda in between.
  2          Q.    Okay.
  3          A.    Because it says -- because it is a assistant
  4   food service manager, but it -- I can take that role as fit
  5   to when the manager is not available.
  6          Q.    Okay.
  7          A.    But it's kind of like there's two paragraphs, so
  8   the bottom paragraph would be more my job title.
  9          Q.    And when you say bottom paragraph, it's the one
 10   that begins --
 11          A.    It's the second one.
 12          Q.    -- begins "The Food Service Manager is" --
 13          A.    Is also responsible, planning, controlling --
 14                       (Reporter requested clarification.)
 15                THE WITNESS:     Oh, I'm sorry.      Sorry about that.
 16          Q.    We're looking at the second paragraph that says
 17   "The Food Service Manager is also responsible for planning,
 18   controlling, directing, and evaluating food service," and
 19   then it continues on?
 20          A.    Yes.
 21          Q.    And you believe that second paragraph there is
 22   more in line with what you do?
 23          A.    Yes.
 24          Q.    What about the cook supervisors, what do they
 25   do?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 14 of 47

Erwin Delacruz                                              December 2, 2019

                                                                     Page 45
  1          A.    They -- they prepare -- they prepare the next
  2   meal as they come in, and serve, bring in the detainees,
  3   also get everything set up for that meal to be served.
  4          Q.    Do they do the actual cooking?
  5          A.    Yes.
  6          Q.    And that's true even when there are detainee
  7   workers in the kitchen --
  8          A.    Yes, they do.
  9          Q.    And the cook supervisors, they report to Ms.
 10   Henderson?
      He
       enderson?
 11          A.    Yes.
 12          Q.    How many cook supervisors are there currently?
 13          A.    There's three on each shift, but there's --
 14   there's ten -- ten cook -- ten cook supervisors, one
 15   manager, one assistant manager, and one clerk.            There's 13
 16   in total.
 17          Q.    So the total kitchen personnel is 13 people?
 18          A.    Yes.
 19          Q.    Two managers, being yourself and Ms. Henderson?
 20          A.    Yes.
 21          Q.    Ten cook supervisors?
 22          A.    Yes, correct.
 23          Q.    And then one clerk?
 24          A.    Yes.
 25          Q.    And then on the second page of Exhibit-302,


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 15 of 47

Erwin Delacruz                                              December 2, 2019

                                                                     Page 47
  1   needs.     That's probably policies above me.
  2                 Through the voluntary program, if we have the
  3   personnel or not, no matter what, we're still going to work
  4   in our area and continue with the amount of personnel that
  5   we have.
  6           Q.    And I understand that you'll make due --
  7           A.    Right.
  8           Q.    -- if you have to --
  9           A.    Yes.
 10           Q.    -- correct?
 11                 And by make due, I mean that you'll roll your
 12   sleeves up and do the work yourself; correct?
 13                 MS. SCHEFFEY:     Object to form.
 14           A.    Correct.
 15           Q.    But are there times that if you had your
 16   druthers, you'd have more detainee workers to help with the
 17   work?
 18                 MS. SCHEFFEY:     Object to form.
 19           A.    Sometimes we bring in other clerks from other
 20   areas to help us, to serve it, to serve the meal.
 21   Sometimes we -- we just put it -- you know, we got
 22   everything in the warmers, we're ready to go, and we will
 23   draw from other parts of the facility to get the meal out.
 24           Q.    And then, let's see, item 12 there on that same
 25   page, it's the heading Detainee Orientation and Training.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 16 of 47

Erwin Delacruz                                              December 2, 2019

                                                                     Page 48
  1                Do you see that?
  2          A.    Yes.
  3          Q.    Tell me about the detainee orientation and
  4   training that GEO provides.
  5          A.    We have a pamphlet for them to look over, it's
  6   in English and in Spanish, and we have them go through each
  7   line, which usually is the desk officer sits them down on
  8   their first day of work, and each line has a particular --
  9   make sure you bring your hairnets, your beard nets, follow
 10   the rules through the officers to how to work, because it's
 11   an OJT program, so on-the-job training.
 12                So as they go through the kitchen, they're going
 13   to be set through three different areas, either the
                                                        e
 14   sanitation, the cooking, or the serving area, and they're
 15   dispersed, and they'll -- and after they fill out all their
 16   paperwork, initial all the -- the -- the paperwork is all
 17   done, and then they're broken down into areas, and they're
 18   buddied up with other detainees that's been there.             If not,
 19   then they will be sent to a kitchen staff member, and then
 20   they can go from there to what they want them to do or need
 21   them to do.
 22          Q.    So if a detainee worker lacks any kitchen work
 23   experience, GEO provides them with the training they need
 24   to do the job?
 25          A.    We --


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 17 of 47

Erwin Delacruz                                              December 2, 2019

                                                                     Page 49
  1                MS. SCHEFFEY:      Object to form.
  2          A.    We only ask them to do things that's easy to do,
  3   nothing technical.      Just get the boxes in, or put them
  4   away, or help me lift this over, put it in the pot.             Just
  5   to get that portion, it's pretty much straightforward.
  6          Q.    Even so, GEO provides them with basic training,
  7   on-the-job training?
  8          A.    Yes, it's on-the-job training.
  9                So people -- not everybody's a five star chef
 10   that goes there, but they're all walks of life.             So it's
 11   not
       ot discriminatory at all, it's just I would like to -- I'd
      no
 12   love when people are there, and they help us, and that's
 13   the main objective.
 14                And then, you know, it's -- it's part of the
 15   time to get them out of the pod if -- if they see fit,
 16   because they volunteer -- voluntarily came to work in the
 17   kitchen, and a lot of times they stay there, they do.
 18          Q.    And again, when we say voluntary, I mean, they
 19   volunteered to work in return for pay; correct?
 20          A.    Yes, if -- if that's what their goal is, to get
 21   paid, then that's fine.
 22          Q.    I mean, they weren't working for free?
 23          A.    Yeah, of course not.
 24                MS. SCHEFFEY:      Object to form.
 25          Q.    Of course not, right.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 18 of 47

Erwin Delacruz                                              December 2, 2019

                                                                     Page 50
  1                So GEO provides on-the-job training as it
  2   relates to sanitation --
  3          A.    Mm-hm.
  4          Q.    -- correct?
  5          A.    Yes.
  6                MS. SCHEFFEY:      Object to form.
  7          Q.    GEO provides on-the-job training as it relates
  8   to cooking the food; correct?
  9                MS. SCHEFFEY:      Object to form.
 10          A.    No, cooks are the ones that do the cooking, they
 11   just helping.
 12          Q.    I understood you to say that there was
 13   on-the-job training in three respects, sanitation?
 14          A.    Yes.
 15          Q.    I got that right?
 16          A.    Yeah.
 17          Q.    And I thought cooking was part of it as well?
 18                MS. SCHEFFEY:      Object to form.
 19          A.    It's only to help us produce -- or -- or help in
 20   the labor part to bringing the food on -- into the pots and
 21   stuff, and -- I mean, to the -- to the kettles, and -- and
 22   to get all that done.       And yeah, we help them, and they
 23   learn a little, and they learn also how to put it in, and
 24   how to cook it, how long we should cook it.            It's just part
 25   of the program.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 19 of 47

Erwin Delacruz                                              December 2, 2019

                                                                     Page 55
  1          Q.    Now, as it relates to cooking, is it fair to say
  2   that the detainee workers are assisting with the cook?
  3          A.    They assist the cook when needed.
  4          Q.    All right.     And GEO provides training with
  5   respect to that cooking assistance --
  6                MS. SCHEFFEY:      Object to form.
  7          Q.    -- correct?
  8                MS. SCHEFFEY:      Sorry.
  9          A.    They can -- it will help them in the long run
 10   when they do teach them or OJT.
 11          Q.    Do you understand my question?
 12          A.    I was -- I -- yeah, I don't understand.           I was
 13   just -- I --
 14          Q.    Okay, well let me try again.
 15          A.    Try again.     Sorry.
 16          Q.    We're talking about training, and you said that
 17   the detainee workers assist with the cooking; did I get
 18   that right?
 19          A.    Correct.
 20          Q.    And GEO provides on-the-job training to the
 21   detainee workers as it relates to assisting with the
 22   cooking?
 23          A.    Yes.
 24                MS. SCHEFFEY:      Object to form.
 25          Q.    And then finally, you said that GEO provides


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 20 of 47

Erwin Delacruz                                              December 2, 2019

                                                                     Page 56
  1   on-the-job training as it relates to serving; did I get
  2   that correct?
  3          A.    Correct, because that's going to be the next
  4   phase, and we're supervising.
  5          Q.    Now, this Exhibit-302, the policy 4.3.1 about
  6   food service operations, these encompass the baseline for
  7   what GEO must do with respect to its kitchen operations?
  8                MS. SCHEFFEY:      Object to form.
  9          A.    Yes.
 10          Q.    And it's your job to make sure that the detainee
 11   workers hold up their end of the rules and regulations here
 12   in 4.3.1?
 13                MS. SCHEFFEY:      Object to form.
 14          A.    Yes.
 15          Q.    Tell me about your performance as food
 16   production manager.
 17                If I were to ask Bert Henderson, What's Mr.
 18   Delacruz like as a -- as a worker, what would she say about
 19   your performance?
 20                MS. SCHEFFEY:      Object to form.
 21          A.    That I properly do my job and execute missions
 22   that is governed by her, and that I execute them correctly.
 23   And if I have any question, I go right to her and ask her.
 24          Q.    And you know, I hear you referring to it as --
 25   as the mission; is that the way internally --


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 21 of 47

Erwin Delacruz                                              December 2, 2019

                                                                     Page 74
  1                MR. WHITEHEAD:      Okay.   No, I certainly don't
  2   want to tussle with you on this issue, but asking a
  3   question, Did anyone work overtime is a foundational type
  4   question, and if his answer is no, then so be it.
  5                MS. SCHEFFEY:      Yes.
  6          Q.    All right, so you're not aware of anyone working
  7   overtime?
  8          A.    No.
  9          Q.    Who would know?
 10          A.    Whoever -- I -- only the person that -- well,
 11   really none of them, because we only work -- some of them
 12   work ten-hour shifts, and that's part of their -- so they
 13   would be complete within ten hours.          Mine is eight hours,
 14   and I haven't done any overtime during that period.
 15          Q.    Now, we've talked about GEO personnel in the
 16   kitchen and detainee workers in the kitchen; is there ICE
 17   personnel in the kitchen during any of this?
 18          A.    No.
 19          Q.    Have you observed ICE playing any role in the
 20   direction of detainee workers in the kitchen?
 21          A.    No.
 22          Q.    I want to talk more about the detainee workers
 23   and their role in the kitchen.
 24                Can you tell me what the roles are that the
 25   detainee workers carry out in the kitchen?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 22 of 47

Erwin Delacruz                                              December 2, 2019

                                                                     Page 75
  1          A.    Just follow the instructions given to them by
  2   the cook supervisors, and accomplish the mission that's --
  3   or accomplish the procedures that needs to get done.
  4          Q.    Can you tell me what the detainee workers do
  5   with respect to food preparation?
  6          A.    Is that they're preparing -- they're helping
  7   prepare the meal with the cook.
  8          Q.    And when you say they help prepare the meal,
  9   what does that mean?
 10          A.    Getting boxes, or putting in the vegetables in
 11   the pot, or -- or as simple as panning up -- prepping items
 12   for the next day.
 13          Q.    And prepping items for the next day; cutting up
 14   ingredients, for example?
 15          A.    Mostly it's panning up preformed items onto
 16   sheet pans --
 17          Q.    And --
 18          A.    -- like chicken patties, or fish patties, those
 19   type of products.
 20          Q.    And that's literally placing the product on the
 21   pan?
 22          A.    On the sheet pans, correct.
 23          Q.    Okay, so getting boxes, putting vegetables in
 24   the pan, panning up --
 25          A.    Yes.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 23 of 47

Erwin Delacruz                                              December 2, 2019

                                                                     Page 79
  1          Q.    Panning up after the food is done?
  2          A.    Correct.
  3          Q.    You mentioned that they cook food on the
  4   stovetop, and scrambled eggs was your specific example?
  5          A.    Yes.
  6          Q.    That they put food in the oven and take food out
  7   of the oven?
  8          A.    Yes.
  9          Q.    Now, in those various tasks, do -- strike that.
 10                In those various tasks, does GEO direct the
 11   workers in performing the job to be done?
 12          A.    Yes, there's always a cook supervisor that's
 13   above them to -- making sure that everything gets done, and
 14   also the cook's helping out at the same time.
 15          Q.    Do the detainee workers have discretion to
 16   change the menu?
 17          A.    No.
 18          Q.    Do detainee workers that come to the kitchen
 19   with prior experience as cooks get paid more for having
 20   more skill?
 21          A.    No.
 22          Q.    Does GEO provide the equipment necessary for the
 23   food preparation?
 24          A.    Yes.
 25          Q.    Could the detainee workers carry out food


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 24 of 47

Erwin Delacruz                                              December 2, 2019

                                                                     Page 80
  1   preparation in some other part of the Northwest Detention
  2   Center if they wanted to?
  3          A.    No.
  4          Q.    Say peel potatoes in the yard or something?
  5          A.    No.
  6          Q.    Could the detainee workers perform this food
  7   preparation outside of the Northwest Detention Center?
  8          A.    No.
  9          Q.    Okay.    So back to food service.
 10                You were talking about essentially plating the
 11   meals --
 12          A.    Mm-hm.    Yes.
 13          Q.    -- is that fair to say?
 14          A.    Yes.
 15          Q.    Okay.    So in addition to plating the meals, what
 16   else do the detainee workers do with respect to food
 17   service?
 18          A.    Then they load the -- the trays onto the carts
 19   to -- to -- for them to get picked up by the -- the pod
 20   sends out a team to come and retrieve the cart with the
 21   food on it, and it's locked up prior to it leaving our
 22   facility -- our food service facility to the -- to their
 23   pod.
 24          Q.    Okay.
 25          A.    So all the meals are on it, and we verify it.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 25 of 47

Erwin Delacruz                                              December 2, 2019

                                                                     Page 82
  1          A.    Yeah.
  2          Q.    -- about cleaning in a moment.
  3          A.    Yeah.
  4          Q.    So if I understand you correctly, as it relates
  5   to food service, we're talking about serving and plating
  6   the meals --
  7          A.    Mm-hm.
  8          Q.    -- correct?
  9          A.    Correct.
 10          Q.    We're talking about loading trays onto carts and
 11   getting the carts back; correct?
 12          A.    Correct.
 13          Q.    We're talking about counting the meals to make
 14   sure we've got the appropriate number of meals, whatever
 15   the dietary --
 16          A.    Dietary --
 17          Q.    -- restrictions maybe?
 18          A.    Correct.
 19          Q.    We're talking about getting products from the
 20   warmers and swapping out food?
 21          A.    Right, bringing them onto the serving line, yes.
 22          Q.    We're talking about taking trays back for
 23   sanitation?
 24          A.    Mm-hm.    Yes.
 25          Q.    And putting away the rations?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 26 of 47

Erwin Delacruz                                              December 2, 2019

                                                                     Page 83
  1           A.    Yes.
  2           Q.    Now, in carrying out each of these tasks, is GEO
  3   directing the work of the detainee workers?
  4                 MS. SCHEFFEY:     Object to form.
  5           A.    The cook staff is supervising them during this
  6   time.
  7           Q.    This is GEO; correct?
  8           A.    Yes.   Yes, it's GEO.
  9           Q.    Now, in serving the meals, could a detainee
 10   worker decide to give detainees extra portions of food?
 11           A.    That's why we're on the line, ensuring that --
 12   that no -- the amount that is given, that's the amount that
 13   should be given to all.
 14           Q.    And when you say "we," you mean that GEO is
 15   supervising the detainee workers to make sure that the
 16   serving is done correctly?
 17           A.    Because we follow a guideline from our staff,
 18   which is the menu plan, and if it says one cup, one cup
 19   is -- it's a dietary allowance for the day, and one -- and
 20   just for the instance, breakfast, four ounces, or three
 21   ounces, or six ounces, then that's what is given and what
 22   we prepare for.      And it's -- and that way everyone gets the
 23   same throughout the facility, no matter if he's Alpha pod,
 24   Bravo pod, or even Delta or Fox, they get the same amount,
 25   and we discourage that they not do that, but we're always


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 27 of 47

Erwin Delacruz                                              December 2, 2019

                                                                     Page 84
  1   watching them, so we continue to monitor throughout the
  2   feeding time.
  3          Q.    So you're agreeing with me then that GEO
  4   supervises the detainee workers to make sure that the food
  5   service is done correctly?
  6                MS. SCHEFFEY:      Object to form.
  7          A.    Yes, we're trying to make sure that we hold up
  8   our policies.
  9          Q.    And again, there's no opportunity for a detainee
 10   worker to make more money if they were extremely efficient
 11   and the best server in the world?
 12                MS. SCHEFFEY:      Object to form.
 13          A.    It's totally a voluntary mission -- or job, and
 14   it -- it just helps them to come in and help us.             It's just
 15   part of the voluntary program.
 16          Q.    I certainly understand that, but I mean, to my
 17   question specifically, are you aware of an opportunity for
 18   the food servers to make more money if they work more
 19   efficiently?
 20          A.    Not really.     No.
 21          Q.    And GEO provides all of the equipment necessary
 22   to do the food service; correct?
 23          A.    Correct.
 24          Q.    Detainee workers, for example, couldn't use some
 25   nonauthorized serving utensils?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 28 of 47

Erwin Delacruz                                              December 2, 2019

                                                                     Page 85
  1          A.    No.
  2          Q.    All right, let's talk about food storage.
  3                Can you tell me what role, if any, the detainee
  4   workers carry out with respect to food storage?
  5          A.    During that time, or any given day, there is
  6   probably eight, maybe ten, 12 pallets that was delivered
  7   from one vehicle, and I pull them through the corridor, and
  8   then we -- as I going through them, we -- we rotate the
  9   stock by pulling all the older stuff to the front and
 10   putting all the one that came in second, because we date
 11   everything that comes in, and we respect the date and when
 12   their shelf life.      We'll just say vegetables, and carrots,
 13   potatoes, fruits, apples, oranges, a pretty basic setup,
 14   bring the pallets in, bring in the one item, the one
 15   particular item in first, or it might be 30 cases of
 16   apples, bring them in, put them behind the one that's
 17   already -- already in there, and -- or we slide the one
 18   that's already in there to the front, and then we load it
 19   through the back.
 20          Q.    And the -- the dating, do the detainee workers
 21   date the food?
 22          A.    We -- I do, or I give them a pen and just -- I
 23   just tell them line them all up, and then we're going to
 24   date everything, and we both do it.          We do it as a team.
 25          Q.    All right, so there's unloading the pallets, and


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 29 of 47

Erwin Delacruz                                              December 2, 2019

                                                                     Page 88
  1          Q.    Now, as it relates to cleaning, does GEO provide
  2   all of the cleaning equipment and products needed?
  3          A.    Yes.
  4          Q.    Could detainee workers clean in some way other
  5   than what's been authorized or directed by GEO?
  6          A.    No.
  7          Q.    Say, for example, if a detainee had some great
  8   home remedy for, you know, getting out grease stains, could
  9   they deviate from what GEO has directed?
 10          A.    No, they cannot bring any -- they -- there's
 11   no -- no.    We -- they only use our products, what we
 12   supply.
 13          Q.    And I take it that this all corresponds with
 14   what we were talking about earlier, about the importance of
 15   sanitization in the kitchen --
 16          A.    Correct.
 17          Q.    -- in that that's part of the reason why
 18   cleaning is important and that it must be done in the way
 19   that GEO has directed; correct?
 20                MS. SCHEFFEY:      Object to form.
 21          A.    Correct.
 22          Q.    All right, so we talked about food preparation,
 23   food service, food storage, and cleaning; are there any
 24   other big buckets of work that we're missing that the
 25   detainee workers do in the kitchen?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 30 of 47

Erwin Delacruz                                              December 2, 2019

                                                                     Page 90
  1                      (Exhibit-303 marked.)
  2                 THE COURT REPORTER:      This is Exhibit-303.
  3           Q.    You've just been handed Exhibit-303, a document
  4   on its face says Food Cost Summary.
  5                 What are we looking at here?
  6           A.    This is a weekly -- let's say from December 1st
  7   through the 7th, that's how many personnel that we fed
  8   through the week, how much food usage that we used, or how
  9   much food we cooked, what our inventory was at the time,
 10   how much we purchased, what we began our inventory with,
 11   and the total meals for that week, and then how much staff
 12   we fed for that week.
 13           Q.    So this is just a record then of the --
 14   basically data for food service for the month of December
 15   2015?
 16                 MS. SCHEFFEY:     Object to form.
 17           A.    Yes, for that month.
 18           Q.    Is that your signature that we see there next to
 19   your name printed under the Food Service Manager line?
 20           A.    No, that's Ms. Henderson.
 21           Q.    Actually, we see two signatures there.
 22           A.    The other one is the assistant warden.
 23           Q.    Have you signed forms like this in the past?
 24           A.    Yes, while the manager is not available.
 25           Q.    So when it says "Inmate" in the second column
                                                           colu


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 31 of 47

Erwin Delacruz                                              December 2, 2019

                                                                     Page 91
  1   there, that's the total number of meals served?
  2          A.    Yes, 34,020 -- now, that could be the -- because
  3   this is an older form, that could be the population
  4   estimate for that week.
  5          Q.    And actually, yeah, I see a third column there
  6   that says "Total Meals."
  7          A.    Total meals is actual what we fed, because the
  8   inmate population changes every week of the amount of
  9   personnel that are -- that are present, because people get
 10   deported, or moved on, or get released, then a new group
 11   might show up.     Every week there's always a rotation, you
 12   know, of people coming in.        And this is -- when we get the
 13   Total Meals, that's how many meals we actually served,
 14   34,444.
 15          Q.    And the Northwest Detention Center is a -- it's
 16   a 1,500 bed or so facility; is that correct?
 17                MS. SCHEFFEY:      Object to form.
 18          A.    It could -- it could -- yes.
 19          Q.    The column there that says "Payroll," what does
 20   that refer to?
 21          A.    Payroll is for that one week, how much -- all
 22   the cooks that work there, how much money was spent for
 23   their payroll for that week.
 24          Q.    So that doesn't refer to detainee workers --
 25          A.    No.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 32 of 47

Erwin Delacruz                                              December 2, 2019

                                                                     Page 92
  1          Q.    -- that's GEO personnel?
  2          A.    That's just GEO personnel.
  3          Q.    Do you play any role in determining the staffing
  4   levels for detainee workers in the kitchen?
  5          A.    No.   No.
  6          Q.    That's all Ms. Henderson, or the warden, or
  7   someone else?
  8          A.    That's --
  9                MS. SCHEFFEY:      Object to form.
 10          A.    It's a voluntary program.        I can't -- I don't --
 11   if they -- again, if they volunteer, then that's how many
 12   more people we can get, and that's how many people show up.
 13          Q.    Well, my question isn't -- my question's a
 14   little different.
 15          A.    Oh.
 16          Q.    I mean, do you play any role in --
 17          A.    No.
 18          Q.    -- you know, reviewing the kites or the requests
 19   from people to work in the kitchen and deciding that we'll
 20   take eight versus 12 versus 25?
 21                MS. SCHEFFEY:      Object to form.
 22          A.    No, they -- they'll send it to the work program,
 23   and -- and once it goes to the work program, it's the work
 24   program that decides to what shift they want, if -- because
 25   the -- because now it's all computerized, so it goes


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 33 of 47

Erwin Delacruz                                              December 2, 2019

                                                                     Page 94
  1   and working inside the kitchen.
  2          Q.    Let's take a look at the first one, the Detainee
  3   Job Description, job title is cook.
  4                Are you with me there, on the first page?
  5          A.    Yes.
  6          Q.    That last section there says "Termination."
  7                What does that refer to?
  8          A.    It could be because he was caught stealing or --
  9   or was being disruptive inside the kitchen to coercing
 10   other personnel, fighting, not following safety procedures.
 11   But at the same time, we try to eliminate it by not letting
 12   them get that far.      Tell them to stop what -- you know,
 13   observe what you're doing, and -- because there's always a
 14   supervisor all over them.        And then horseplay, misconduct
 15   is the same thing.
 16          Q.    Well, isn't what we're looking here under this
 17   heading called Termination, the reasons for which a
 18   detainee worker could be fired from their job in the
 19   kitchen?
 20          A.    Yes.
 21                MS. SCHEFFEY:      Object to form.
 22          Q.    And you'd agree that failure to follow safety
 23   procedures is grounds for termination?
 24                MS. SCHEFFEY:      Object to form.
 25          Q.    Correct?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 34 of 47

Erwin Delacruz                                              December 2, 2019

                                                                     Page 95
  1          A.    To an extent.      If -- what kind of safety did
  2   they -- what kind of safety procedure that they missed or
  3   didn't do.
  4          Q.    And certainly, you know, I think that's a fair
  5   distinction --
  6          A.    Yeah.
  7          Q.    -- between minor and major violations.
  8          A.    Correct.
  9                I mean, if he accidentally did it, don't -- just
 10   stop, and then we'll correct them, and then we can go on
 11   from there.     And then a lot of times because they never
 12   worked in a kitchen before.
 13          Q.    But you'd agree though that just generally
 14   speaking, failure to follow the safety procedures could
 15   lead to termination?
 16          A.    Could, yes.
 17          Q.    And the same is true of failure to follow
 18   supervisor's instructions, that it could lead to
 19   termination?
 20          A.    Could, yes.
 21          Q.    The same is true of unexcused absenteeism, that
 22   that could lead to detainee worker termination?
 23          A.    Yes.
 24          Q.    Same thing for misconduct, horseplay, et cetera,
 25   that it could lead to termination?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 35 of 47

Erwin Delacruz                                              December 2, 2019

                                                                     Page 96
  1          A.    Correct.
  2          Q.    And certainly theft, that could lead to
  3   termination?
  4          A.    Mm-hm.    Yes.
  5          Q.    And finally, unsatisfactory work performance?
  6          A.    Correct.
  7          Q.    And as I look at the other job descriptions here
  8   for dishwasher, food prep, kitchen light duty, kitchen line
  9   backup,
       ackup, kitchen
      back
      ba      k       line server --
 10          A.    Mm-hm.
 11          Q.    -- kitchen pots and pans, kitchen storeroom
 12   puller, kitchen utility --
 13          A.    Yes.
 14          Q.    -- they all repeat those same six grounds for
 15   termination?
 16                MS. SCHEFFEY:      Object to form.
 17          A.    Yes.
 18          Q.    Now, each of these job descriptions also list
 19   specific work duties.
 20          A.    Yes.
 21          Q.    And we can certainly look at them individually,
 22   but I just want to talk in general.
 23          A.    Mm-hm.
 24          Q.    GEO's expectation is that the detainee workers
 25   carry out the specific work duties mentioned in each of


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 36 of 47

Erwin Delacruz                                              December 2, 2019

                                                                     Page 97
  1   these job descriptions; correct?
  2                MS. SCHEFFEY:      Object to form.
  3          A.    Yes.
  4          Q.    And it's true that the detainee workers are not
  5   paid extra if they are exemplary performers in their job;
  6   correct?
  7                MS. SCHEFFEY:      Object to form.
  8          A.    Correct.
  9          Q.    And the detainee workers have no discretion in
 10   carrying out the various job duties listed here on these
 11   job descriptions; correct?
 12                MS. SCHEFFEY:      Object to form.
 13          A.    Correct.
 14          Q.    And GEO provides the training necessary for the
 15   detainee workers to carry out each of their specific work
 16   duties; correct?
 17          A.    Well, under --
 18                MS. SCHEFFEY:      Object to form.
 19          A.    -- under supervision, yes.
 20          Q.    And GEO provides -- I think I may have already
 21   asked, but GEO provides all of the equipment necessary;
 22   correct?
 23          A.    Yeah.
 24                MS. SCHEFFEY:      Object to form.
 25          A.    Correct.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 37 of 47

Erwin Delacruz                                              December 2, 2019

                                                                    Page 113
  1                 THE COURT REPORTER:      This is Exhibit-306.
  2           Q.    You've just been handed Exhibit-306.
  3                 What are we looking at here?
  4           A.    This is a Detainee/Staff Health and Hygiene.
  5                 So detainees are coming in at 4 in the morning,
  6   and the desk officer will have each detainee come to them,
  7   because they gotta turn in their ID card, and at the same
  8   time, looking for cuts, if he has a runny nose, hands,
  9   fingernails are trimmed, and to extent where it's
 10   satisfactory that he doesn't have any cuts, he doesn't have
 11   any open sores, this will -- can determine if he needs to
 12   go back to the pod or -- or go to see medical.
 13           Q.    And this is an inspection then --
 14           A.    Yes, this is just an inspection prior to him to
 15   be working.
 16           Q.    An inspection conducted by GEO; correct?
 17           A.    By the officer, the desk officer that comes
 18   in --
 19           Q.    And --
 20           A.    -- that's there.
 21                 Sorry.
 22           Q.    Let's try again.
 23                 So this is an inspection performed by GEO's desk
 24   officer before the start of each shift?
 25                 MS. SCHEFFEY:     Object to form.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 38 of 47

Erwin Delacruz                                              December 2, 2019

                                                                    Page 114
  1           A.    Yes.
  2           Q.    And if any of these checked boxes are marked as
  3   unsatisfactory under cuts, open sores, cough, runny nose,
  4   hands, fingernails, it may be grounds to return that
  5   kitchen worker back to their pod?
  6           A.    And seek medical -- seek medical help to help
  7   them.    Because sometimes they -- they might not know, and
  8   you need to go -- go see the medic that morning, and then
  9   he'll get authorization to come back to work if not.
 10           Q.    Does GEO hold safety meetings for its detainee
 11   kitchen workers before their shifts?
 12           A.    This is part of the safety.
 13           Q.    Tell me about the safety meetings.
 14           A.    Is to make sure that they keep -- make sure
 15   their beard nets are on, hair nets are on, their hands,
 16   wash their hands, put gloves on, make sure the sinks are
 17   on, the water -- make sure all the soaps are full, and make
 18   sure they got their boots on, and change their clothes,
 19   we'll give them the white smocks, and make sure they're
 20   clean.
 21           Q.    So this is GEO then inspecting the kitchen
 22   workers to make sure that they're fit for duty that day?
 23           A.    Correct.
 24                 MS. SCHEFFEY:     Object to form.
 25           Q.    And you talked about hairnets; is it the case


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 39 of 47

Erwin Delacruz                                              December 2, 2019

                                                                    Page 115
  1   that GEO workers in the kitchen wear uniforms?
  2          A.    Yes.
  3          Q.    And these are different than the standard
  4   uniforms that they wear in the facility?
  5          A.    They -- they from the same material but in just
  6   white.     They can't use their pod or their color uniforms as
  7   kitchen workers, that's why we give them the white smocks.
  8          Q.    What's your understanding of why they can't just
  9   wear their standard --
 10          A.    Because they have -- they have to go back --
 11   they gotta go back with those clothes, and you don't want
 12   to be smelling like chicken.
 13          Q.    So what do the kitchen uniforms consist of?
 14          A.    White pants and a white shirt.
 15          Q.    Are there special -- is there special footwear
 16   that the workers wear?
 17          A.    Yes, we -- we give them the black boots, our
 18   close to knee high boots.
 19          Q.    Is there anything else that makes up the kitchen
 20   uniform?
 21          A.    No, that's it.
 22          Q.    So white pants, white shirt, and black boots?
 23          A.    Correct.
                   Corre
                       ec
                        ct.
 24          Q.    And these are all items that GEO provides to the
                                                                th
 25   workers?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 40 of 47

Erwin Delacruz                                              December 2, 2019

                                                                    Page 116
  1           A.
              A.    Yes.
  2           Q.    And if a detainee worker says, I want to wear my
  3   normal clothes, what do you say?
  4           A.    No, you go change out and put on your cook
  5   whites or the white uniform.
  6           Q.    And if the detainee kitchen worker refuses, they
  7   don't get to work that day; correct?
  8                 MS. SCHEFFEY:     Object to form.
  9           A.    That would be entirely up to the manager at that
 10   point, because I'll just say, You sit right here.
 11           Q.    Have you ever encountered that situation before?
 12           A.    No, I haven't.
 13           Q.    Well, based on your years of work experience
 14   with Ms. Henderson, what do you think she would say if a
 15   detainee worker said, I don't want to change?
 16                 MS. SCHEFFEY:     Object to form.
 17           A.    You know, I haven't seen it happen, but I don't
 18   know.
 19                        (Exhibit-307 marked.)
 20                 THE COURT REPORTER:      This is Exhibit-307.
 21           Q.    You've just been handed Exhibit-307.          It's a
 22   two-page document.
 23                 What are we looking at here?
 24           A.    Detainees removed from the kitchen because of
 25   what they have done.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 41 of 47

Erwin Delacruz                                              December 2, 2019

                                                                    Page 120
  1   bounce that off this.       Did all of them show up?        Who didn't
  2   show up?    He might have been deported, or he might have
  3   been let out, or sick, or in the lawyer's office, or could
  4   be anywhere, visitation, and that's why he didn't show up.
  5          Q.    But the bottom line is that detainee workers are
  6   only paid if an officer signs off on the pay sheet; is that
  7   correct?
  8                MS. SCHEFFEY:      Object to form.
  9          A.    Once they show up for work, and then that's --
 10   that's when this form is filled out, and then -- then it's
 11   signed, and then it's submitted at the end of the shift.
 12          Q.    So it's the officer basically verifying that the
 13   detainee worker showed up and worked their shift?
 14          A.    Yeah, and he worked the shift.
 15                      (Exhibit-309 marked.)
 16                THE COURT REPORTER:       This is Exhibit-309.
 17                MR. WHITEHEAD:      309 you said?
 18                THE COURT REPORTER:       309, yes.
 19                MR. WHITEHEAD:      Great, thank you.
 20          Q.    You've just been handed Exhibit-309.
 21                Have you seen a document like this before?
 22          A.    No.
 23          Q.    In the bottom right corner of each page is
 24   something we call a Bates stamp, and towards the end there,
 25   there is a page that's labeled GEO-Nwauzor 026947.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 42 of 47

Erwin Delacruz                                              December 2, 2019

                                                                    Page 121
  1                Actually, looks like the last four pages.
  2          A.    Ah, okay.     This is what we would receive from
  3   the workforce program, the last three -- well, it should be
  4   the four sheets, yeah.       Yes, this would be what we would
  5   receive.    These ones, I -- I don't see these, I only see
  6   this sheets.
  7          Q.    And this being the one that looks like it's
  8   related to the kitchen, we've got Bates stamp GEO-Nwauzor
  9   026947 through 953, and it looks to be labeled Breakfast
 10   Shift, Breakfast Shift 2, Lunch Shift --
 11          A.    Breakfast, lunch, dinner, and cleanup.
 12                I think that lunch 2 is really all of the same,
 13   it's just like the second page, like lunch shift 2 will be
 14   the second page of lunch 1.        It's just a continuation.
 15          Q.    All right, well let's -- let's take them one at
 16   a time.
        t
 17          A.    Yeah.
 18          Q.    So we are looking at Exhibit-309, we're on the
 19   page that bears Bates stamp GEO-Nwauzor 026947.             It's the
 20   first of the ones that say Breakfast Shift.
 21          A.    Okay.
 22          Q.    Are you with me?
 23          A.    Yep.
 24          Q.    Okay.    Now, this printout, is it done on a daily
 25   basis?
      bas


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 43 of 47

Erwin Delacruz                                              December 2, 2019

                                                                    Page 122
  1          A.    Once a week.
  2          Q.    Once a week.
  3                So what we see here is the schedule then for the
  4   entire week?
  5          A.    Yes.
  6          Q.    And looking at this one that's labeled Breakfast
  7   Shift --
  8          A.    Mm-hm.
  9          Q.    -- and then on the very next page, Breakfast
 10   Shift 2 --
 11          A.    Yes.
 12          Q.    -- is that really just the entirety --
 13          A.    Just a continuation --
 14          Q.    -- of the Breakfast Shift?
 15          A.    Yes, that's just a continuation from the
 16   first -- from the front half.         This is just like page 2.
 17          Q.    And if you look at Breakfast Shift and Breakfast
 18   Shift 2, there appear to be 33 workers that week --
 19                MS. SCHEFFEY:      Object to form.
 20          Q.    -- would you agree?
 21          A.    That could have been assigned, but how many
 22   are -- with all the days off, not all of them are there at
 23   any given time.
 24          Q.    You'd agree with me though that 33 workers were
 25   assigned to the breakfast shift that week?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 44 of 47

Erwin Delacruz                                              December 2, 2019

                                                                    Page 123
  1          A.    They were assigned, yes.
  2          Q.    And then flipping to the lunch shift, this
  3   begins on page GEO-Nwauzor 026949, there's Lunch Shift and
  4   then Lunch Shift 2.
  5                Are you with me?
  6          A.    Yes.
  7          Q.    Would you agree that it appears 33 workers were
  8   assigned to work the lunch shift --
  9          A.    Yes.
 10          Q.    -- that week?
 11          A.    Yes.
 12          Q.    Now let's keep going.
 13                Let's look at the -- the Dinner Shift.           So this
 14   begins on page GEO-Nwauzor 026951.
 15                Would you agree with me that 33 workers appear
 16   to have been scheduled to work that week on the dinner
 17   shift?
 18          A.    Correct.
 19          Q.    And then we'll look at the last page,
 20   GEO-Nwauzor 026953.       This is the cleanup shift.
 21                It appears that 12 workers were scheduled to
 22   work the cleanup shift that week?
 23          A.    Yes.
 24          Q.    So this is a schedule; is that right?
 25          A.    Yes.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 45 of 47

Erwin Delacruz                                              December 2, 2019

                                                                    Page 125
  1   in completing the detainee worker pay sheet?
  2          A.    Yes, once they -- personnel that are assigned to
  3   the dinner shift, once they come in, we make sure that
  4   their names are on here, their A number, and then they go
  5   onto the pay sheet, and then we'll -- we'll initial that
  6   they're -- that they showed up for -- for work on that day.
  7   And this is for the health and welfare check.
  8          Q.    We're nearing the end.        I just -- to recap, GEO
  9   trains detainees on all aspects of the kitchen policies and
 10   procedures --
 11                MS. SCHEFFEY:      Object to form.
 12          Q.    -- correct?
 13          A.    We supervise the personnel that come into the
 14   kitchen.
 15          Q.    And GEO supervises these workers to ensure that
 16   they're complying with the kitchen policies and procedures?
 17          A.    Yes.
 18                MS. SCHEFFEY:      Object to form.
 19          Q.    And GEO holds safety meetings to make sure the
 20   detainees are complying with those rules and regulations?
 21          A.    Yes.
 22          Q.    GEO keeps training -- or records of the training
 23   that the workers receive?
 24                MS. SCHEFFEY:      Object to form.
 25          A.    Only the workers orientation checklist.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 46 of 47

Erwin Delacruz                                              December 2, 2019

                                                                    Page 126
  1          Q.    GEO provides the detainee workers with uniforms?
  2          A.    Yes.
  3          Q.    GEO provides the detainee workers with all the
  4   equipment they need to do their job?
  5                MS. SCHEFFEY:      Object to form.
  6          A.    Yes.
  7          Q.    GEO does not permit detainee workers to deviate
  8   from their job descriptions --
  9                MS. SCHEFFEY:      Object to form.
 10          Q.    -- is that correct?
 11          A.    No.
 12          Q.    No, you're agreeing with me?
 13          A.    I mean -- I'm sorry.
 14          Q.    I know, I phrased it poorly.
 15          A.    Yeah.
 16          Q.    Detainee workers are not permitted to deviate
 17   from their job descriptions?
 18          A.    No.
 19          Q.    No, they're not allowed?
 20          A.    Not allowed.
 21          Q.    Do you have any reason to believe that the
 22   detainee workers were unsatisfied with the dollar a day
 23   they received for their labor?
 24          A.    I can't speak for them.
 25          Q.    Did anyone ever ask you for a raise?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-7 Filed 01/02/20 Page 47 of 47

Erwin Delacruz                                              December 2, 2019

                                                                    Page 144
  1
                             C-E-R-T-I-F-I-C-A-T-E
  2
  3    STATE OF WASHINGTON )
  4                             )   ss.
  5    COUNTY OF THURSTON       )
  6
                   I, the undersigned Registered Professional
  7    Reporter and Certified Court Reporter, hereby
       certify that the foregoing deposition upon oral
  8    examination was taken stenographically before me and
       transcribed under my direction;
  9
 10                That the witness was duly sworn by me,
       pursuant to RCW 5.28.010, to testify truthfully; that the
 11    transcript of the deposition is a full, true, and correct
       transcript to the best of my ability; that I am neither
 12    attorney for, nor a relative or employee of, any of the
       parties to the action or any attorney or counsel employed
 13    by the parties hereto, nor financially interested in its
       outcome.
 14
 15                I further certify that in accordance with CR
       30(e), the witness was given the opportunity to examine,
 16    read, and sign the deposition, within 30 days, upon its
       completion and submission, unless waiver of signature was
 17    indicated in the record.
 18
                   IN WITNESS WHEREOF, I have hereunto set
 19    my hand this 10th day of December, 2019.
 20
 21
 22
                   __________________________________________
 23
                   NCRA Registered Professional Reporter
 24                Washington Certified Court Reporter No. 2661
 25


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
